of *634the Supreme Court, New York County, entered January 29, 1976, unanimously modified on the law, the facts, and in the exercise of discretion to require defendant-respondent to post a $10,000 bond to guarantee the return of the child following visitation with the mother, to the plaintiff and, as so modified, affirmed, without costs and without disbursements, on the opinion of the court below. Under the original divorce decree the mother, defendant-respondent herein, was required to post a similar bond in the sum of $25,000 during the extended, unsupervised visitation periods. Under the modified decree, all visitation will be without supervision. Under these circumstances, we feel that the mother should post the bond as a condition to each visitation, but in the reduced sum of $10,000. At the modification hearing she testified that she is capable and willing to furnish such a bond. The record does not justify a finding that the bond is unnecessary to ensure the return of the child to the father upon termination of visitation. We note that the mother concedes, and we find the judgment to be quite clear, that absent the father’s written consent or court authorization, all visitation must be made in the State of New York. The stay of the operative provisions of the judgment appealed from, granted by this court on April 9, 1976 and continued on June 8, 1976, is vacated. Concur—Kupferman, J. P., Lupiano, Lane and Nunez, JJ.